DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.
 
Response to Amendment
The amendment filed on 9/9/2021 has been entered. Claims 1 and 6 are currently amended.  Claims 19-22 are newly added.  Claims 5 and 11-16 are cancelled.  Claims 1-4, 6-10 and 17-22 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, see page 7, filed on 9/9/2021, with respect to 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Applicant's argument, see page 8, filed on 9/9/2021, with respect to 103 rejection has been fully considered and is persuasive.  However, new ground of rejection is set forth in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, 10, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Noritaka et al (JPH08167512A), hereinafter “Noritaka”, an English translation by machine is provided here as reference, in view of Menjo et al (US20090096561 A1), hereinafter “Menjo”, Guschl (US 20080152916 A1), and alternatively by Junichi et al (JPH427102A), hereinafter “Junichi”, an English translation by machine is provided here as reference.
Regarding claim 1, Noritaka teaches a resin bound magnet comprising a magnetic powder with average particle size of 200 um or less and preferably not more than 100 µm [0010].  The magnetic powder is coated with thermosetting resin and curing agent [0011].  The thermosetting resin and curing agent are mixed well with the magnetic powder and the mixture is completely cured under desired curing conditions [0012]; and “the mixing method of the components is not particularly limited, for example a ribbon blender, tumbler, Nauta mixer, Henschel mixer, or a mixer such as super mixer, a Banbury mixer, a kneader, a roll, a kneader 
Noritaka’s magnetic powder particle size of not more than 100 µm overlaps the claimed 10 µm or less.
Noritaka does not expressively teach the ratio of the thermosetting resin and the curing agent.  However, this limitation is prima facie obvious as explained below.  Applicant teaches that the ratio of 2-10 allows the reactive groups in the thermosetting resin to be sufficiently deactivated by the reactive groups in the curing agent [0014 spec.].  Noritaka teaches that the thermosetting resin is fully cured [0012].  One of ordinary skill would understand that fully cured thermosetting resin will have the reactive groups sufficiently deactivated by the reactive groups in the curing agent.  Since Noritaka achieves the same effect of sufficiently deactivating the reactive groups in the thermosetting resin, an overlapping ratio is either expected to be present or would have naturally flowed from Noritaka’s teaching.  See MPEP 2112 & MPEP 2145(II).
Alternatively, Junichi teaches a rare-earth element magnetic powder, an epoxy resin and a curing agent.  “With respect to the amount of these curing agents used relative to the epoxy resin, in the case of guanidine compounds, organic acid hydrazides, aromatic diamines and melamines, the active hydrogen equivalent weight per epoxy equivalent is 0.5 to 2.5” [page 2 line 7-9]. Junichi’s range of 0.5-2.5 overlaps with the claimed 2.0-10.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 
Noritaka does not expressively teach the milling.  However, Menjo teaches a rare earth bonded magnet and production method thereof.  The method includes the following steps: “Step A, at which a thermosetting resin (as resin binder), a hardening agent, an organic phosphorous compound, and a coupling agent as necessary are dissolved with an organic solvent thereby preparing a solution where the organic phosphorous compound is uniformly dispersed; Step B, at which a rare earth magnetic powder which has a particle diameter ranging from 30 µm to 500 µm is mixed in the prepared solution thereby forming a mixture; Step C, at which the organic solvent is volatilized thereby drying the mixture; Step D, at which the dried mixture is crushed, and an additive agent, for example a lubricating agent, is mixed in the crushed mixture” [0045-0050].  More specifically about step D, “the mixture composed of the rare earth magnetic powder, the thermosetting resin, the organic phosphorous compound, and 
Noritaka teaches heat curing (hardening at 180 °C for 1 hour 0030) [0030].
Noritaka does not expressively teach the claimed surface treating the cured product with a silane coupling agent. However, Guschl teaches coating magnetic powders with epoxy resin binder with coupling agents [abstract], including organosilane coupling agents [0041].  The coupling agents enhanced processing, mechanical strength, adhesion, and chemical resistance [0044]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Noritaka by adding silane coupling agent for the purpose of enhancing processing, mechanical strength, adhesion, and chemical resistance, as taught by 

Regarding claim 2, Noritaka teaches that the amount of the thermosetting resin is preferably 0.1 parts to 5 parts by weight with respect to 100 parts by weight of the magnetic powder, overlapping the claimed 0.15 parts by weight or more and 0.65 parts by weight or less with respect to 100 parts by weight of the magnetic material.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed chemical composition.

Regarding claim 3, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04.IV.C).  Noritaka in view of Menjo and Guschl teaches milling and curing before surface treatment as applied to claim 1.  

Regarding claim 6, Noritaka in view of Menjo, Guschl and alternatively Junichi teach the method of preparing the bonded magnet powder compound as stated in claim 1.  Noritaka further teaches that the magnet powder compound is injection molded to obtain molded article (0032).  Junichi teaches “The cured material was subjected to pulse magnetization of 50 kOe to obtain a resin magnet” (page 3 line 27), meeting the claimed magnetizing field of 25 kOe or higher.

Regarding claim 7, Noritaka teaches that the amount of the thermosetting resin is preferably 0.1 parts to 5 parts by weight with respect to 100 parts by weight of the magnetic powder, overlapping the claimed 0.15 parts by weight or more and 0.65 parts by weight or less with respect to 100 parts by weight of the magnetic material.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed chemical composition.

Regarding claim 8, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04.IV.C).  Noritaka in view of Menjo, Guschl and alternatively Junichi teaches milling and curing before surface treatment as applied to claim 1.

Regarding claim 10, Menjo teaches in Step F, “[t]he green compact formed at Step E is heated to more than the curing temperature of the thermosetting resin thereby hardening the thermosetting resin” (0058). According to the applicant, “The magnetization step is preferably followed by heat treating the magnetized bonded magnet. The heat treatment reduces the decrease in mechanical strength of the bonded magnet” [0037].  Thus, Menjo’s hardening has the same effect of reducing the decrease in mechanical strength of the bonded magnet as in the current invention. It would be obvious to modify Noritaka with Menjo by heating the green compact for the purpose of hardening the thermosetting resin.

Regarding claims 19 and 20, Noritaka does not expressively teach the ratio of the thermosetting resin and the curing agent.  However, this limitation is prima facie obvious as explained below.  Applicant teaches that the ratio of 2-10 allows the reactive groups in the thermosetting resin to be sufficiently deactivated by the reactive groups in the curing agent [0014 spec.].  Noritaka teaches that the thermosetting resin is fully cured [0012].  One of ordinary skill would understand that fully cured thermosetting resin will have the reactive groups sufficiently deactivated by the reactive groups in the curing agent.  Since Noritaka achieves the same effect of sufficiently deactivating the reactive groups in the thermosetting resin, an overlapping ratio is either expected to be present or would have naturally flowed from Noritaka’s teaching. (See MPEP 2112 and 2144.05)

Regarding claim 21, the examiner notices the only difference from claim 1 is the recited ratio of “2 or higher and 10 or lower” in claim 1 is “2 or higher and 11.09 or lower” in claim 21.  The same rejection ground in claim 1 applies to claim 21.

Regarding claim 22, the same rejection ground in claim 19 applies to claim 22.

Claims 4, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Noritaka et al (JPH08167512A), hereinafter “Noritaka”, an English translation by machine is provided here as reference, in view of Menjo et al (US20090096561 A1), hereinafter “Menjo”, Guschl (US 20080152916 A1), and alternatively by Junichi et al (JPH427102A), hereinafter “Junichi”, an .
Noritaka in view of Menjo, Guschl and alternatively Junichi teaches the method in claim 1 as stated above.
Regarding claim 4, 9 and 18, Noritaka in view of Menjo, Guschl and alternatively Junichi is silent about the particle size of the milled product.  However, Sakamoto teaches a method of making magnetic composite particles. Sakamoto teaches that “the magnetic composite particles have an average particle diameter of 10 to 100 µm. When the average particle diameter of the magnetic composite particles is less than 10 µm, the resulting particles may fail to exhibit a fluidity. When the average particle diameter of the magnetic composite particles is more than 100 µm, it is not possible to obtain a high-quality image” [0039].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Noritaka in view of Menjo, Guschl and alternatively Junichi by making the milled product particle size of 10 to 100 µm for the purpose of good fluidity, as taught by Sakamoto [0039]. Note that the milled product of Noritaka in view of Menjo, Guschl and alternatively Junichi modified by Sakamoto has particle size of 10 to 100 µm (Sakamoto [0039]) which overlaps the instantly claimed limitation “1000 µm or less” and “30 µm or more and 1000 µm or less”.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Noritaka (JPH08167512A), an English translation by machine is provided here as reference, in view of .
Regarding claim 17, Noritaka teaches the mixing the components with a kneader, a roll, a kneader ruder, a screw extruder, etc. (0022), equivalent to the claimed melt-kneading.  Noritaka does not teach melting during kneading.  However, Satoshi teaches a method of producing a bonded magnet by melt-kneading a thermoplastic Nylon 12 resin with SmFeN particles at 210 °C [p.5].  Applicant acknowledged that this is melt-kneading [0003 spec.].  Thus, the claimed elements of kneading and melting are all included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill could have combined the elements of the kneading and melting, each element merely performs the same function as it does separately. The result of the combination is predictable – a melt kneaded blend, which would have been reasonably recognized by one of ordinary skill. Therefore, it would have been obvious to one of ordinary skill to combine Satoshi’s melting to Noritaka’s kneading (see MPEP 2143.I).
Junichi teaches “The cured material was subjected to pulse magnetization of 50 kOe to obtain a resin magnet” (page 3 line 27), meeting the claimed magnetizing field of 25 kOe or higher.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noritaka (JPH08167512A), an English translation by machine is provided here as reference, in view of .
Regarding claims 19 and 20, Noritaka does not expressively teach the ratio of the thermosetting resin and the curing agent.  However, Siebert teaches a thermoset epoxy resin system containing a cure agent, the equivalent weight ratio of the curing agent to the epoxy resin is from about 0.25 to about 5.0 [col.18 ln.8 and col.21 ln.8], overlapping the claimed 3.3-10.  Thus, the claimed elements of thermoset resin, curing agent and equivalent weight ratio of the curing agent to the resin are all included in the prior art, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill could have combined the elements of thermoset resin, curing agent and equivalent weight ratio of the curing agent to the resin, each element merely performs the same function as it does separately. The result of the combination is predictable – a cured thermoset resin, which would have been reasonably recognized by one of ordinary skill. Therefore, it would have been obvious to one of ordinary skill to combine Siebert’s equivalent weight ratio of the curing agent to the resin to Noritaka’s thermosetting resin and curing agent (see MPEP 2143.I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734